DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recited “a manifold” is considered indefinite because it is not clear if a single “gas connection” provides both the removing and adding gas or the claim intends that the “manifold” includes two separate gas connections.  Clarification and/or correction is requested.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(WO 2012/116394) in view of Noll (US 2007/0190643); Vaseen (US 4,223,094); Eggersmann (US 2015/0031104); and Maston (US 2005/0061001).
With respect to claim 1, the reference of Yang et al. discloses a processing apparatus (disgester)(12), comprising: a sealable chamber (drum)(16), the chamber including at least: a plurality of internal mixing blades (32,34); and a gas connection (90,92) configured for allowing passage of gas from the chamber; a drive unit (25,104), configured to at least intermittently 
Claim 1 first differs by reciting that the chamber includes a removable cover on the feed/discharge end of the chamber.
The reference of Noll discloses that it is known in the art to provide an angled rotatable container (10) for treating solid waste with a removable cover (32) with a sealing ring (90) to seal the open, upper end of the container (Figs. 7, 9 and 10).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the feed/discharge end of the chamber of the reference of Yang et al. with a removable cover that allows access to the chamber while containing the gas and other contents during use.
While the combination of the references of Yang et al. and Noll discussed above encompasses a chamber with a removable cover and Yang et al. discloses a fixed gas connection (90,92) which passes through the feed/discharge end of the chamber and configured for allowing passage of gas from the chamber, claim 1 further differs by reciting that the cover includes a rotating seal in a cover and a manifold affixed to the rotating seal that allows the removal of a first gas and addition of a second gas to the chamber.
The reference of Vaseen discloses that it is known in the art to provide a rotatable seal (16) (Fig. 2 reproduced below) at the end of a rotating bioreactor (1).  The rotating seal (16) includes a first hollow cylindrical component affixed to the end wall of the rotating chamber (1) and a second hollow cylindrical component cooperating with and rotatable with respect to the first hollow cylindrical component (Fig. 2).  The reference also discloses a manifold affixed to 

    PNG
    media_image1.png
    761
    848
    media_image1.png
    Greyscale

The reference of Eggersmann discloses that it is known in the art to displace oxygen in an anaerobic fermentation chamber by injecting a gas (carbon dioxide, nitrogen or biogas) so as to improve the anaerobic process (¶[0004] and [0016]).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the removable cover of the modified primary reference with a rotatable seal and gas manifold as suggested by the reference of Vaseen for the known and expected result of controlling the environmental conditions within 
Claim 1 additionally differs by requiring that the apparatus includes a filter configured to filter the gas.
The reference of Maston discloses that it is known in the art to provide an anaerobic digester (12) with a filter (14) configured to filter the gas.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a filter on the gas line for the known and expected result of removing hydrogen sulfide from the produced biogas.
With respect to claims 4 and 5, the reference of Yang et al. discloses a generator (103) configured to burn the gas and provide power to the drive unit (25,104).
With respect to claim 8, the chamber (drum)(16) is cylindrical.
With respect to claim 9, the internal mixing blades (32,34) are attached to an inner surface of the chamber, and the internal mixing blades are configured to mix material in the chamber when the chamber is rotated.
With respect to claim 10, the reference of Maston discloses that the filter can be activated carbon (¶[0027]).
With respect to claim 16, the reference of Yang et al. discloses a support mount (14) for the chamber configured to hold a rotational axis of the chamber at an inclined angle relative to a local earth surface.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(WO 2012/116394) in view of Noll (US 2007/0190643); Vaseen (US 4,223,094); Eggersmann (US 2015/0031104); and Maston (US 2005/0061001) taken further in view of McDonald (US 4,100,023).
The combination of the references of Yang et al., Noll, Vaseen, Eggersmann and Maston has been discussed above with respect to claim 1.
Claim 2 differs by requiring that the apparatus includes a second gas storage tank; and a compressor connected to both the first gas storage tank and the second gas storage tank, the compressor configured to compress and transfer the gas from the first gas storage tank to the second gas storage tank.
The reference of McDonald discloses that it is known in the art to communicate a low pressure gas storage tank (#4) to a compressor (col. 6, lines 13-30) which pressurizes the gas for storage in pressurized tanks (col. 8, lines 44-51).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to communicate a compressor and pressurized storage tank with the low pressure tank (94) of the primary reference for the known and expected result of storing excess gas that is produced in the system as is convention in the art as evidenced by the reference of McDonald.
With respect to claim 3, the reference of McDonald discloses a sensor (88) to activate the compressor based on at least on a volume of gas in the first gas storage tank (#4).  As a result, it would have been obvious to one of ordinary skill in the art to provide the low pressure tank (94) of the reference of Yang et al. with a sensor for activating the compressor when excess gas is provided in tank (94).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(WO 2012/116394) in view of Noll (US 2007/0190643); Vaseen (US 4,223,094); Eggersmann (US 2015/0031104); and Maston (US 2005/0061001) taken further in view of Conant, III(US 5,890,664).
The combination of the references of Yang et al., Noll, Vaseen, Eggersmann and Maston has been discussed above with respect to claim 1.
While the reference of Yang et al. discloses a system that includes a digester, biogas storage, a generator, solar heating and power requirements (Fig. 10), the reference is silent with respect to a control unit for controlling the system.
The reference of Conan, III discloses that it is conventional in the art to provide a digester system with a control unit (12) for controlling the different components of the system (Fig. 12).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the system of the modified primary reference with a control unit (computer controller) for the known and expected result of automating the operation and control of the various component of the system as is conventional in the art as evidenced by the reference of Conant, III.  Note, claims 12 and 13 are not considered to positively recite “a compressor” and “a generator” as part of the claimed apparatus; however, the resulting control unit suggested by the reference of Conant, III would be structurally capable of causing activation of a compressor or generator.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(WO 2012/116394) in view of Noll (US 2007/0190643); Vaseen (US 4,223,094); Eggersmann (US .
The combination of the references of Yang et al., Noll, Vaseen, Eggersmann and Maston has been discussed above with respect to claim 1.
Claim 15 differs by reciting that the apparatus includes at least one battery configured to provide power to the drive unit.
The reference of Onodera discloses that it is known in the art to power a drive unit for a rotating composter using rechargeable batteries (col. 3, lines 39-46).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with batteries to power system components, such as the drive unit, for the known and expected result of providing an alternative means recognized in the art for powering the drive unit which can be used to initially drive the device until biogas is generated to run the generator (page 19, lines 30-34, of Yang et al.).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(WO 2012/116394) in view of Eggersmann (US 2015/0031104); Onodera (US 5,244,274); Maston (US 2005/0061001); and McDonald (US 4,100,023).
With respect to claim 17, the reference of Yang et al. disclose a method for processing compostable material in a partially filled and closed chamber (16), the method comprising: causing a drive unit (25, 104) to rotate the chamber intermittently (page 20, lines 16-19), power for the drive unit at least partially provided by a generator (103) or power supply (110)(page 19, lines 30-35).

The reference of Eggersman discloses that it is known in the art to displace oxygen in an anaerobic fermentation chamber by injecting a gas (carbon dioxide, nitrogen or biogas) so as to improve the anaerobic process (¶[0004] and [0016]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to inject a displacing gas into the chamber of the reference of Yang et al. for the known and expected benefits disclosed by the reference of Eggersman when performing an anaerobic process to produce a biogas.
Claim 17 further differs by reciting that power to the drive unit is provided by one or more batteries.
The reference of Onodera discloses that it is known in the art to power a drive unit for a rotating composter using rechargeable batteries (col. 3, lines 39-46).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with batteries to power system components, such as the drive unit, for the known and expected result of providing an alternative means recognized in the art for powering the drive unit which can be used to initially drive the device until biogas is generated to run the generator (page 19, lines 30-34, of Yang et al.).
Claim 17 also differs by reciting filtering gas produced from the compostable material to reduce contaminants.
The reference of Maston discloses that it is known in the art to provide an anaerobic digester (12) with a filter (14) configured to filter the gas.

Next claim 17 differs by reciting generating first data representing a volume of the gas in a first gas storage tank; based at least on the first data, causing a compressor to compress and transfer the gas to a second gas storage tank.
The reference of McDonald discloses that it is known in the art to communicate a low pressure gas storage tank (#4) to a compressor (col. 6, lines 13-30) which pressurizes the gas for storage in pressurized tanks (col. 8, lines 44-51).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to communicate a compressor and pressurized storage tank with the low pressure tank (94) of the primary reference for the known and expected result of storing excess gas that is produced in the system as is convention in the art as evidenced by the reference of McDonald.  The sensor (88) to activate the compressor based on at least on a volume of gas in the first gas storage tank (#4)is considered generating first data representing a volume of gas in a first storage tank.  As a result, it would have been obvious to one of ordinary skill in the art to provide the low pressure tank (94) of the reference of Yang et al. with a sensor for activating the compressor when excess gas is provided in tank (94).
With respect to powering the compressor with the batteries and generating energy to charge the batteries, as discussed above, the reference of Onodera suggest the use of a battery with a composting system, as a result, it would have been well within the purview of one having ordinary skill in the art to employ the battery to power the compressor as well as is conventional in the art.  Additionally, use of the generator to recharge the battery would have been well within 
	With respect to claim 18, as discussed above with respect to claim 17, the modified primary method would include using the gas powered generator to generate energy to charge one or more batteries.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.(WO 2012/116394) in view of Yang et al.(WO 2012/116394) in view of Noll (US 2007/0190643); Vaseen (US 4,223,094); Eggersmann (US 2015/0031104); Onodera (US 5,244,274); Maston (US 2005/0061001); McDonald (US 4,100,023) and Conant, III(US 5,890,664).
With respect to claim 19, the reference of Yang et al. discloses an apparatus (12) for processing compostable material, comprising: a sealable drum chamber (16), the drum chamber including at least: a plurality of internal inclined mixing blades(32, 33); and a rotatable connection (90), the connection configured to allow passage of gas produced by decomposition of the compostable material; a drive unit (25, 104), configured to at least intermittently rotate the drum chamber (page 20, lines 16-18), the rotation causing mixing of the compostable material; and a generator (103) configured to burn the gas.
Claim 19 first differs by reciting that the chamber includes a removable cover on the feed/discharge end of the chamber.
The reference of Noll discloses that it is known in the art to provide an angled rotatable container (10) for treating solid waste with a removable cover (32) with a sealing ring (90) to seal the open, upper end of the container (Figs. 7, 9 and 10).

While the combination of the references of Yang et al. and Noll discussed above encompasses a chamber with a removable cover and Yang et al. discloses a fixed gas connection (90,92) which passes through the feed/discharge end of the chamber and configured for allowing passage of gas from the chamber, claim 1 further differs by reciting that the chamber includes a rotating connection that allows the removal of a first gas and addition of a second gas to the chamber.
The reference of Vaseen discloses that it is known in the art to provide a rotatable seal (16) (Fig. 2 reproduced below) at the end of a rotating bioreactor (1).  The rotating seal (16) includes a first hollow cylindrical component affixed to the end wall of the rotating chamber (1) and a second hollow cylindrical component cooperating with and rotatable with respect to the first hollow cylindrical component (Fig. 2).  The reference also discloses a manifold affixed to the second hollow cylindrical component including at least a gas connection for removing a first gas and for adding a second gas.

    PNG
    media_image1.png
    761
    848
    media_image1.png
    Greyscale

The reference of Eggersman discloses that it is known in the art to displace oxygen in an anaerobic fermentation chamber by injecting a gas (carbon dioxide, nitrogen or biogas) so as to improve the anaerobic process (¶[0004] and [0016]).
In view of these teachings and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to provide the removable cover of the modified primary reference with a rotatable seal and gas manifold as suggested by the reference of Vaseen for the known and expected result of controlling the environmental conditions within the chamber of the primary reference by providing art recognized means for sealing the chamber 
Claim 19 differs by reciting that the apparatus includes at least one battery configured to provide power to the drive unit.
The reference of Onodera discloses that it is known in the art to power a drive unit for a rotating composter using rechargeable batteries (col. 3, lines 39-46).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the modified primary reference with batteries to power system components, such as the drive unit, for the known and expected result of providing an alternative means recognized in the art for powering the drive unit which can be used to initially drive the device until biogas is generated to run the generator (page 19, lines 30-34, of Yang et al.).  Additionally, use of the generator to recharge the battery would have been well within the purview of one having ordinary skill in the art since the system of the modified primary reference would include a battery source and a generator for producing electricity.
Claim 19 also differs by requiring that the apparatus includes a filter configured to filter the gas.
The reference of Maston discloses that it is known in the art to provide an anaerobic digester (12) with a filter (14) configured to filter the gas.
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of the primary reference with a filter on the gas line for the known and expected result of removing hydrogen sulfide from the produced biogas.
Claim 19 additionally differs by requiring that the apparatus includes a second gas storage tank; and a compressor connected to both the first gas storage tank and the second gas 
The reference of McDonald discloses that it is known in the art to communicate a low pressure gas storage tank (#4) to a compressor (col. 6, lines 13-30) which pressurizes the gas for storage in pressurized tanks (col. 8, lines 44-51).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to communicate a compressor and pressurized storage tank with the low pressure tank (94) of the primary reference for the known and expected result of storing excess gas that is produced in the system as is convention in the art as evidenced by the reference of McDonald.
Finally claim 19 differs by requiring and a control unit configured to at least one of: receive temperature data, receive gas flow rate data, cause activation of the drive unit, and cause activation of the compressor.
While the reference of Yang et al. discloses a system that includes a digester, biogas storage, a generator, solar heating and power requirements (Fig. 10), the reference is silent with respect to a control unit for controlling the system.
The reference of Conan, III discloses that it is conventional in the art to provide a digester system with a control unit (12) for controlling the different components of the system (Fig. 12).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one having ordinary skill in the art to provide the system of the modified primary reference with a control unit (computer controller) for the known and expected result of automating the operation and control of the various component of the system as is conventional in the art as evidenced by the reference of Conant, III.
.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 2/1/2021, with respect to the rejection(s) of claim(s) claims 1-5 and 8-21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yang et al.(WO 2012/116394) in view of Noll (US 2007/0190643); Vaseen (US 4,223,094); Eggersmann (US 2015/0031104); and Maston (US 2005/0061001).  It is noted that the new references of Noll, Vaseen and Eggersmann have been cited to address the newly recited claim limitations with respect to the claimed manifold and introduction of a second gas into the rotation bioreactor using a rotating seal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB